Case 1:20-cv-23598-KMW Document 37 Entered on FLSD Docket 05/19/2021 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 1:20cv23598 WILLIAMS / TORRES


  ERIC MATUTE CASTRO and R.Y.M.R.,

                 Plaintiffs,

         vs.

  UNITED STATES OF AMERICA,

              Defendant.
  ____________________________________/

                     JOINT MOTION TO HOLD ACTION IN ABEYANCE

         Pursuant to Rule 7(b) of the Federal Rules of Civil Procedure and SDFL Local Rule 7.1,

  the parties jointly move the Court for an order holding this action in abeyance for a period of sixty

  (60) days while the parties explore settlement. In support of this motion, the parties respectfully

  state the following:

         Plaintiffs in pending Federal Tort Claims Act lawsuits in multiple district courts related to

  the separation of families at the United States border (the “Family Separation Cases”) are currently

  engaged in settlement discussions with the United States. The parties in this case are included in

  those discussions. In order to more fully focus their attention on these settlement efforts, several

  of the parties in the Family Separation Cases have agreed to seek a stay in each of the cases. See,

  e.g., C.M. v. United States, Case No. 2:19-cv-05217-SRB, ECF No. 104 (D. Ar. filed May 3, 2021)

  (stipulated stay). Accordingly, the parties request that this action, including all proceedings and

  case deadlines, be held in abeyance.

         Specifically, the parties have agreed to and seek an order from the Court holding this action

  in abeyance for a period of sixty (60) days, during which the settlement discussions will continue.

                                                   1
Case 1:20-cv-23598-KMW Document 37 Entered on FLSD Docket 05/19/2021 Page 2 of 3




          Good cause exists to grant the instant motion. The Family Separation cases involve related

  issues and ongoing settlement discussions in the different cases may require substantial

  coordination, time, and effort. Moreover, a stay of the proceedings will conserve the Parties’ and

  the Court’s resources, as it will allow the parties to focus their efforts on specifics of resolving this

  matter, rather than on extensive and potentially costly discovery, and retaining experts that, if

  settlement is reached, will turn out to be unnecessary.

          At the close of this 60-day abeyance period, the parties may, depending on the progress of

  the settlement discussions, seek an additional abeyance from the Court to facilitate further

  settlement discussions. If an additional abeyance is not sought, the parties request that any existing

  deadlines be reset for sixty (60) days from the current deadlines.

          A proposed Order is submitted contemporaneously to the instant motion.

                     CERTIFICATE PURSUANT TO S.D. FLA. L.R. 7.1(a)(3)

          I HEREBY CERTIFY that counsel for Plaintiffs and the United States have conferred

  regarding this request and agreed to jointly move the Court to hold this action in abeyance. The

  party submitting this motion has obtained the permission of all signatories hereto.

  Respectfully submitted on May 19, 2021.

                                                          JUAN ANTONIO GONZALEZ
                                                          ACTING UNITED STATES
                                                          ATTORNEY

                                                  By:     /s/ John S. Leinicke
                                                          JOHN S. LEINICKE
                                                          Assistant United States Attorney
                                                          Fla. Bar No. 64927
                                                          john.leinicke@usdoj.gov
                                                          99 N.E. 4th Street, Third Floor
                                                          Miami, Florida 33132-2211
                                                          Tel.: (305) 961-9212
                                                          PHILIP D. MACWILLIAMS
                                                          Trial Attorney

                                                     2
Case 1:20-cv-23598-KMW Document 37 Entered on FLSD Docket 05/19/2021 Page 3 of 3




                                                       D.C. Bar No. 482883
                                                       phil.macwilliams@usdoj.gov
                                                       U.S. Department of Justice
                                                       Civil Division, Torts Branch
                                                       Benjamin Franklin Station, P.O. Box 888
                                                       Washington, DC 20044
                                                       Tel: (202) 616-4285
                                                       Attorneys for the United States of America

  /s/ Jennifer Coberly____________                    /s/ Ian Ross__________
  Jennifer Coberly, Fla. Bar No. 930466               Ian M. Ross, Fla. Bar No. 091214
  Lisa Lehner, Fla. Bar 382191                        Michael Nadler, Fla. Bar No. 051264
  AMERICANS FOR IMMIGRANT JUSTICE                     Erica L. Perdomo, Fla. Bar No. 105466
  6355 NW 36 Street, Suite 2201                       STUMPHAUZER FOSLID SLOMAN ROSS
  Miami, FL 33166                                     & KOLAYA, PLLC
  Phone: (305) 573-1106 Ext. 1995                     Two South Biscayne Blvd., Suite 1600
  Fax: (305) 576-6273                                 Miami, FL 33131
  jcoberly@aijustice.org                              (305) 614-1400
  llehner@aijustice.org                               iross@sfslaw.com
                                                      mnadler@sfslaw.com
                                                      eperdomo@sfslaw.com
  /s/ Robert Parks________
  Robert Parks, Fla. Bar No. 61436
  799 Brickell Plaza, Suite 900
  Miami, Florida 33131
  Tel: (305) 445-4430
  Fax: (305) 445-4431
  BParks@rlplegal.com

  Counsel for Plaintiffs


                                  CERTIFICATE OF SERVICE

  I hereby certify that on May 19, 2021, I electronically transmitted the attached document to the

  Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice of Electronic Filing

  to all CM/ECF registrants.

                                                       /s/ John S. Leinicke
                                                       JOHN S. LEINICKE
                                                       Assistant United States Attorney




                                                  3
